PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/949,897
Filing Date: 10 Apr 2018
Appellant(s): GONZALES et al.



__________________
Justin P. Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Pell et al (U.S. 2009/0287060). Regarding claims 1 and 5-12, Pell discloses (par. 0205-0206) a shaft (trocar A200); an engagement member disposed at a distal end of the shaft and having a contact surface shaped to be complementary to an oropharyngeal tissue target and to cool the oropharyngeal tissue target; a lumen in the shaft communicating with the engagement member to circulate cooling fluid past the engagement member; and two releasably engageable ports (B216 and B222) disposed .
Regarding claims 2-4 and 13, Pell discloses (par. 0199) coupling structure configured to engage the ports and to fluidly connect the lumen to the cooling unit.
Regarding claim 14, Pell discloses (par. 0119) the engagement member comprises a temperature sensor.

(2) Response to Argument
The Appellant argues (page 3) “As can be clearly seen in FIG. 51A of Pell, the hollow sleeve B202 is positioned in the middle of the shaft of the trocar A200, not at a distal end of the shaft of the device. “
The Examiner respectfully notes that the term “distal” is defined as: “Situated at a point beyond, or away from, any reference point such as the centre of the body.” (Distal. (2005). In R. M. Youngson, Collins Dictionary of Medicine (4th ed.). Collins.). Similarly, “proximal” is: “1. Situated closer to any point of reference.” (Proximal. (1992). In C. G. Morris (Ed.), Academic Press Dictionary of Science and Technology (4th ed.). Elsevier Science & Technology.) Therefore, the Examiner considers that the engagement member (sleeve 202, as depicted in the Figure 51A included by the Applicant, and relied upon by the Applicant) is at a distal end of the shaft (trocar A200), since trocar A200 extends through the entire system as depicted in Figures 51A-B, both of which are relied upon by the Examiner (previously cited par. 0205-0206):

    PNG
    media_image2.png
    549
    722
    media_image2.png
    Greyscale

 As shown above, the trocar extends through the sleeve B202 (dotted lines) and ends in the needle shown in area A45 (patient’s body cavity) in Figure 51A. As such, viewing the sleeve as intersected along some mid-point, the ports B216 and B222 are at a proximal end, relative to the shaft, and sleeve B202 is distal. The Examiner notes that Pell explicitly states that “The entire drug-eluting device B200 can be a single unit that slips onto the trocar A200 before use.  Alternatively, the drug-eluting device B200 can be manufactured integrally with a trocar A200.”
The Appellant further argues “Furthermore, this hollow sleeve B202 is not shaped to be complementary to an oropharyngeal tissue target as required by claim 1. In fact, the design of the Pell device does not allow the hollow sleeve to contact the target tissue without the shaft of the trocar further penetrating into tissue. As such, the Pell design is unsuitable for a device configured to treat oropharyngeal tissue target, since, if the Pell hollow sleeve B202 was in contact with an oropharyngeal tissue target, the trocar portion would further penetrate very sensitive tissues of the patient, not limited to the throat, tongue, sinus cavity, or skull, leading to either injury or death of the patient.”
The Examiner points to MPEP 2114 (II), which states: “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Therefore, the Examiner notes that the manner of operating the device (placing it against an oropharyngeal tissue target and cooling the oropharyngeal tissue target) is not material to the structure of the claim. Additionally, as pertinent to the claim language, the “contact surface [of the engagement member is] shaped to be complementary to an oropharyngeal tissue” by virtue of its flat surface which is inherently complementary to any relatively planar oropharyngeal tissue, such as the back wall of the throat. The Appellant has alleged that the component of Pell would injure or cause the death of a patient if used in the claimed manner, without any evidence that this is the case.
The Appellant argues (pages 4-5) “The Examiner attempts to argue that the “needle”, or the trocar shaft portion that is distal to the sleeve B202, is an entirely different structural element than the “trocar A200” which is the portion of the shaft that is proximal to the sleeve B202. This amounts to a gross mischaracterization of the Pell reference. The Pell trocar has a single shaft, that extends all the way from the proximal portion of the device to the distal end. As described in paragraph [0205] of Pell, the “device B200 has a double-walled, hollow sleeve B202 whose inner wall B204 closely fits the shaft of the trocar A200.” Thus, the sleeve B202 is fitted or inserted over the shaft of the trocar and moved into place as shown in FIG. 51 A. The trocar has a single shaft, and as shown in FIG. 51 A, the sleeve B202 is positioned roughly in the middle of the trocar shaft. The Examiner’s attempt to break up the Pell trocar shaft into two distinct elements, a “shaft” portion proximal to the sleeve and a “needle” portion distal to the sleeve, is improper. When the trocar shaft is properly considered as a single structural element, it is clear that Pell cannot anticipate claim 1 because the Pell sleeve (i.e., the engagement member) is not positioned at a distal end of the shaft. The Examiner further argues that claim 1 “only requires that the engagement member is ‘at a distal end’, not that it is the distal-most element in the system.” See final Office Action of November 3, 2020, page 3. However, the Pell sleeve is clearly disposed roughly in the middle of the shaft, so the Examiner’s distinction between “distal end” or “distal-most element” is irrelevant. Pell does not describe an engagement member that is at a distal end of a shaft.”
The Examiner further notes that (MPEP 2125 (II)) Pell’s Figures 51A-51B are not shown to scale, in terms of the size of the shaft, needle, and other elements. Therefore, 
The Appellant argues (page 5) “First, Pell is silent on the ports for receiving a cooling fluid, and certainly doesn’t disclose two cooling ports that can “detachably connect to a cooling unit to receive cooling fluid.” Second, Pell does not disclose a configuration in which cooling fluid is moved from a cooling unit, into the lumen through detachable ports, and then back to the cooling unit via the detachable ports. Instead, Pell describes a configuration in which a pre-cooled fluid is delivered into the drug reservoir, from which it can be delivered to tissue to cool the tissue…Pell explicitly describes element B222 as “a small finger-actuated piston B222” that “can be of the momentary action type (return spring from the internal gas pressure), a locking type which stays in once pushed, or an accumulating (valved) type that builds increasing internal pressure with multiple finger pushes.” See Pell, paragraphs [0205]-[0206]. A 
Again, the Examiner refers to MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The Appellant has not provided a structural difference between the ports as claimed and the elements B216 and B222 of Pell. Additionally, as relevant to what is recited in claim 1, “two releasably engageable ports” are included as fill port B216 in [0205] and O-ring B224 in [0206] of FIG. 51 A and 51 B (labeled in 51 B), which are each in fluid communication with the hollow lumen of B200, and both of which are capable of “detachably connect[ing] to a cooling unit to receive cooling fluid into the lumen and to return the cooling fluid from the lumen to the cooling unit” (for example, by engagement with any external cooling unit which is even encompassed by the syringe or piston disclosed in the cited passages, both of which are capable of distributing and withdrawing fluid from the lumen as understood to those skilled in the art).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        /AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.